Citation Nr: 0612807	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  Bilateral hearing loss was not identified during service 
or within the one-year period following the veteran's 
discharge from active duty, and the preponderance of the 
competent evidence is against finding that the veteran's 
current bilateral hearing loss is related to his period of 
military service or any event thereof.

2.  The preponderance of the competent evidence is against 
finding that the veteran's current tinnitus is related to his 
period of military service or any event thereof.

3.  A right knee disorder was not identified during service 
or within the one-year period following the veteran's 
discharge from active duty, and the preponderance of the 
competent evidence is against finding that the veteran's 
current right knee disorder is related to his period of 
military service or any event thereof.

3.  A left knee disorder was not identified during service or 
within the one-year period following the veteran's discharge 
from active duty, and the preponderance of the competent 
evidence is against finding that the veteran's current left 
knee disorder is related to his period of military service or 
any event thereof


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2005).

3.  A right knee disability was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A left knee disability was not incurred in or aggravated 
by service, and arthritis of the left knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that the RO issued an evidence development letter in 
2002 in which the veteran was advised of the evidence needed 
to substantiate his claims, and of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was also advised to identify any additional 
information or evidence that he wanted VA to obtain.  This 
letter was issued prior to the initial adjudication of his 
claims by the RO.

Thereafter, in a May 2005 letter, the RO once again advised 
the veteran of the evidence needed to substantiate his 
claims, and of his and VA's responsibilities under the VCAA.  
The veteran was also advised to inform the RO if there was 
any other evidence or information that he thought would 
support his claim.  This claim was subsequently readjudicated 
by the RO in the September 2005 Supplemental Statement of the 
Case.

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claims, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability evaluation or effective date to be 
assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  



II.  Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss and 
arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the veteran's service medical 
records were lost in a fire at the National Personnel Records 
Center (NPRC) in 1973.  Under such circumstances, where 
service medical records have been lost or destroyed, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

III.  Entitlement to service connection for bilateral hearing 
loss and tinnitus

The veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of 
significant noise exposure while on active duty.  
Specifically, he reports a history of frequent exposure to 
artillery fire at close range during practice shelling.

As an initial matter, the Board notes that bilateral hearing 
loss is not shown to have become manifest to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  Consideration of the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 does not, therefore, support a 
grant of service connection.

The determination of whether a veteran has a current 
disability based on hearing loss is governed by 38 C.F.R. § 
3.385.  The record reflects that, in October 2002, the 
veteran underwent an authorized VA audiological evaluation, 
which revealed pure tone thresholds in excess of 40 decibels 
in several frequencies between 500 Hertz and 4000 Hertz in 
both ears.  In view of these results, the Board concludes 
that the veteran does have a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Similarly, as a 
diagnosis of tinnitus was also noted in the report of that 
evaluation, the Board finds that there is no question that 
the veteran currently has tinnitus.  

Nevertheless, having reviewed the complete record, the Board 
further concludes that the preponderance of the evidence is 
against granting the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  In 
essence, the Board finds that the greater weight of probative 
evidence of record establishes that the veteran's current 
bilateral hearing loss and tinnitus are unrelated to his 
military service, to include the reported noise exposure 
during service.

In this regard, the Board finds the most probative evidence 
of record to be the report of the October 2002 VA examination 
in which it was noted that the veteran reported significant 
noise exposure while serving in an artillery unit while on 
active duty.  It was further noted that the veteran also 
experienced significant occupational noise exposure while 
working in a lumber mill for 15 years following discharge, as 
well as some noise recreational noise exposure while hunting.  
The veteran explained that he experienced some intermittent 
tinnitus in 1945, but that his constant tinnitus began in the 
1990's.  He also explained that his hearing loss started in 
the 1980's.

Based on this history, the VA examiner specifically concluded 
that the veteran's hearing loss and tinnitus are as likely as 
not secondary to presbyacusis and/or civilian noise exposure 
following his discharge from the military service.

The Board has considered the report of another VA 
audiological evaluation, which was conducted in May 2001.  In 
that report, the examiner noted that the veteran's hearing 
loss and the presence of tinnitus were consistent with 
reported noise exposure in both the military service and as a 
civilian.  However, the Board notes that this report is 
negative for any discussion as to the nature of the veteran's 
military and civilian noise exposure, and for any discussion 
as to the dates of onset of his symptomatology.  For these 
reasons, the Board finds the opinion of this examiner to be 
less probative than the opinion of the October 2002 VA 
examiner.

Although the veteran contends that his hearing loss and 
tinnitus are related to his military service, he, as a 
layman, does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
discussed in detail above, the October 2002 VA examiner 
considered the veteran's history in detail and found that 
these disabilities are unrelated to his military service.

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's bilateral hearing loss and 
tinnitus were incurred in or aggravated by his military 
service.  Thus, the benefit sought on appeal is denied.

IV  Entitlement to service connection for right and left knee 
disorders

The veteran contends that he first began to experience pain 
and other symptoms in his knees when he was in jump school in 
service.  He reports complaining of knee pain prior to 
discharge, and receiving painkillers to treat his symptoms.  

During his personal hearing before the undersigned, the 
veteran testified that the earliest post-service treatment 
for knee complaints occurred in 1947, shortly after his 
separation.  He also testified that he subsequently received 
occasional treatment for knee complaints from his family 
physician.  However, he explained that records of that 
treatment were no longer available, and that the earliest 
records available in regard to his claimed knee disabilities 
had already been submitted.

Although the veteran has reported experiencing pain in his 
knees during service, and shortly thereafter, the Board finds 
that arthritis is not shown to have become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  In fact, as will be discussion in 
greater detail below, the earliest medical evidence of record 
documenting any pathology in either knee is dated in October 
1986, approximately forty years after his separation from 
service.  Therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

In this case, the private and VA treatment records associated 
with the claims folder reveal a history of recurring 
treatment bilateral knee problems since 1986.  However, 
having reviewed these records, the Board finds that the 
preponderance of the evidence is against granting the claims 
of entitlement to service connection for right and left knee 
disorders.

As noted above, the earliest medical evidence of record 
documenting any pathology in either knee is dated in October 
1986.  In a clinical note dated in October 1986, a private 
physician, Dr. R.R., noted that the veteran had a one-year 
history of trouble with his left knee, and that he had 
injured himself at work.  In a separate October 1986 letter, 
Dr. R.R. again noted he was treating the veteran for a one-
year history of increasing pain in the left knee.  It was 
noted that the veteran was working as a maintenance person 
and that he had sustained multiple injuries at work.  It was 
further noted that the veteran had a lump on the back of his 
knee, and that he complained of the knee "popping" and 
often giving way.  The examiner concluded that the veteran 
had degenerative changes in the knee.

In a subsequent clinical record dated in December 1987, Dr. 
R.R. noted that the veteran was complaining of trouble with 
both knees, worse in the left than in the right.  The 
physician found that there was narrowing in the medial 
compartments of both knees with cysts palpable in both knees.  
In March 1991, the veteran underwent arthroscopic debridement 
of the left knee.

In an October 1989 report of an orthopedic examination, it 
was noted that the veteran had fallen on both knees at work 
in 1986, and that he had experienced problems since that 
time.  It was further noted that he had osteoarthritis in 
both knees, most marked in the medial compartment with near 
bone on bone apposition osteophytes, and also narrowing 
patellofemoral joints.  The examining physician concluded 
that there was an incremental increase from 1986, but that 
the arthritis was likely present at that time as well.

In February 1994, the veteran also underwent arthroscopic 
debridement of the right knee.  It was noted that the veteran 
had a history of osteoarthritis in both knees with a history 
of arthroscopic debridement in the left knee.  Subsequent 
treatment records reveal that the veteran continued to 
receive treatment for complaints of pain and other symptoms 
in both knees over the next several years.

X-rays obtained in September 2001 showed extensive 
degenerative changes of the knees bilaterally, which was 
noted to be worse in the medial compartments.  Bilateral 
chondrocalcinosis and versa deformity were also noted.  
Shortly thereafter, in November 2001, the veteran underwent a 
total right knee arthroplasty.

In light of this record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the veteran's claim of entitlement to service 
connection for right and left knee disorders.  In essence, 
the Board believes that the evidence of record fails to 
demonstrate that the veteran's current knee disabilities are 
a result of his military service.  As noted, the post-service 
medical records associated with the claims folder show that 
the earliest documented evidence of pathology in either knee 
was in October 1986, approximately forty years after the 
veteran left active duty, and it was specifically noted at 
that time that the veteran had sustained multiple injuries in 
his maintenance job.  The first documented evidence of 
degenerative changes in a knee were also noted in October 
1986, and there is no medical opinion or other medical 
evidence of record relating those changes to service or any 
incident of service.  

In fact, the only medical opinion of record regarding the 
etiology of his claimed knee disabilities is from the report 
of the orthopedic examination conducted in October 1989.  In 
that report, the examining physician specifically noted that, 
although degenerative arthritis was likely present in both 
knees in 1986, there had been an incremental increase in knee 
disability since he injured them in a fall at work in 1986.  
This finding appears consistent with the history noted by 
Dr. R.R. in the October 1986 letter.

In short, the medical evidence of record demonstrates a 
history of degenerative arthritis in both knees, which was 
first documented in 1986, and which was shown to have been 
aggravated by injuries sustained during the veteran's 
employment as a maintenance worker.  In light of this record, 
the Board concludes that the preponderance of the evidence is 
against granting service connection for the claimed right and 
left knee disorders.  

Although the veteran may believe that his current knee 
problems are related to his military service, he, as a 
layman, does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  See Bostain, Espiritu, 
Routen, supra.  

The Board has considered the possibility of obtaining an 
additional medical examination and/or opinion that 
specifically addresses the issue of whether the veteran's 
claimed knee disorders are in any way related to his military 
service.  However, the Board concludes that a VA examination 
is deemed to be unnecessary under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(4) because there is already ample and 
competent medical evidence of record, which fails to suggest 
any relationship between service and the veteran's current 
knee disabilities.  As discussed in detail above, the veteran 
has been regularly followed since 1986, and there is no 
medical opinion of record suggesting a connection between the 
veteran's military service and his knee disorders.  In the 
Board's view, the medical evidence is sufficient to decide 
the claim and the decision is unfavorable.

In summary, the Board concludes that the preponderance of the 
competent and probative medical evidence is against finding 
that the veteran's claimed right and left knee disorders were 
incurred in or aggravated by the veteran's military service.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
STEVEN L. KELLER	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


